DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed May  18, 2022. Claims 1-15 are pending.  

Allowable Subject Matter
Claims 1-15  are allowed.
The closest prior art of record is Planetta et al (Free-water imaging in Parkinson’s disease and atypical parkinsonism) in view of Duarte et al (A framework for linear and non-linear registration of diffusion-weighted MRIs using angular interpolation). Planetta discloses a method for determining a free-water pattern of an individual (free-water imaging in Parkinson’s disease – see title), the method comprising: receiving, at a computing entity, an instance of imaging information/data associated with a dMRI scan of an individual's brain (diffusion imaging acquisition sequence - see page 497, section MRI data acquisition); and using, by the computing entity, at least one of (a) a free-water pattern template (extract values from the corresponding free-water – see page 497, section Regions of interest) or (b) 2D or 3D threshold requirements to determine a free-water pattern for one or more areas of the individual's brain based on at least a portion of the instance of imaging data (for e.g. basal ganglia – see introduction, [p][003], page 496), wherein the free-water pattern is used to determine the individual's parkinsonian state (note that when a person has the disease, there where changes in select changes in free-water in the substantia nigra – see section Discussion, last paragraph, page 505); however, Planetta does not expressly disclose at least one linear registration followed by at least one non- linear warping. Duarte discloses registration framework method one linear registration followed by at least one non-linear warping (see section 2.1 and 2.2). 
 	Planetta and Duarte are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the registration framework method of Duarte into the free-water imaging in Parkinson’s disease method of Planetta for providing a new AI registration algorithm based on angular interpolation of the diffusion weighted volumes using an affine registration, and does not rely on any specific local diffusion model with improves the registration accuracy in many cases over existing state-of-the-art algorithms, while providing registered raw DW-MRI data (see abstract).  
 	Note the discussion above; the combination of Planetta and Duarte as a whole does not teach wherein the at least one linear registration comprises: b0 registration to a mean b0 template; fractional anisotropy (FA) registration to a mean FA template; and FA*b0 registration to a mean FA*b0 template. 
 	The present method improves over the prior art by providing a treatment plan determined based on the second parkinsonian state, a treatment efficacy score and a  progression score. The assessment computing entity provide a suggested course of treatment for the individual determined by one or more physicians and/or other healthcare providers. The determination of an individual's progression score, treatment efficacy score, and/or second parkinsonian state may be used for research (e.g., in a medical research study such as, for example, a medical research study that includes evaluation of one or more pharmaceutical drug trial or other treatment and/or therapy).
The assessment computing entity determines a progression score for the individual based on the first and second free-water pattern. The progression score may be determined by fitting a first template to the first free-water pattern and/or identifying one or more first threshold requirements satisfied by the first free-water pattern and fitting a second template to the second free-water pattern and/or identifying one or more second threshold requirements satisfied by the second free-water pattern. The first and second templates and/or first and second threshold requirements may each be associated with a disease stage and the differences between the disease stages associated with the first and second templates and/or the first and second threshold requirements may be taken as the progression score. The difference free-water pattern may then be fit to a difference template and/or one or more difference threshold requirements satisfied by the difference free-water pattern may be identified. The difference template and/or difference threshold requirements may each be associated with a disease progression. Thus, progression score may be determined based on the fitted difference template and/or identified one or more difference threshold requirements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        May 25, 2022